Citation Nr: 0300637	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department 
of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by 
the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
the appellant lacked basic eligibility to receive VA 
benefits.


FINDINGS OF FACT

It is certified that the appellant had no recognized 
active duty service with the armed forces of the United 
States.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 
3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant submitted a copy of his Form 23, Affidavit 
for Philippine Army Personnel, dated in January 1947 
showing service as a civilian guerilla from July 1943 to 
September 1945.  He stated on his affidavit that he had 
not attended cultural and spiritual training under the 
Japanese.  The affidavit is a photocopy of the original 
and bears the stamp which says "Source: Army Records 
Center, Missouri, U.S.A." dated in April 1979.  In an 
additional affidavit of explanation which was dated in 
February 1993, he reported additional names which he was 
also known as in Philippine public records which bore his 
name.

In an April 2001 decision, the RO considered the above 
evidence and determined that the veteran's name did not 
appear on the official roster of recognized guerillas.

Responses from the United States National Personnel 
Records Center (NPRC) dated September 2001 and May 2002 
indicated that the subject individual had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Preliminary Matters for Consideration Prior to Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), 
which apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes an Affidavit for Philippine 
Army Personnel dated in January 1947 and negative 
certifications of subject's military service issued by the 
NPRC in September 2001 and May 2002.  No additional 
pertinent evidence has been identified by the appellant.  
Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at 
issue.  The discussions in the decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

The appellant has not pointed to additional development 
that would be relevant to the dispositive issue in this 
case.  The decision in this case turns on the nature of 
the service of the appellant, which is not in dispute, and 
the provisions of applicable laws and regulations, which 
are also clear.  In the circumstances of this case, a 
remand would serve no useful purpose because the same law 
that binds the Board would bind the RO and its decision 
could be no different from the decision reached herein.  
See Sabonis v. Brown, 6 Vet. App. 426. 430 (1994) (remands 
which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. § 3.1(d).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they 
were called into service of the Armed Forces of the United 
States.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized by and 
cooperating with the United States forces.  Guerrilla 
service is established if a service department certifies 
that the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member 
of the United States Armed Forces or the Commonwealth 
Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date 
certified as the date of enlistment or the date of report 
for active duty, whichever is later, to the date of 
release from active duty or discharge.  In the case of 
members of the Commonwealth Army, the date of release will 
be no later than June 30, 1946.  38 C.F.R. § 3.41(a).  The 
active service in the guerrilla forces will be the period 
certified by the service department. 38 C.F.R. § 3.41(d).

For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214 (Certificate of 
Release or Discharge from Active Duty) or an original 
Certificate of Discharge, without verification from the 
service department.  The VA may accept such a submission 
if the evidence consists of a document issued by the 
service department, the document contains the needed 
information, and the VA finds that the document is genuine 
and that the information on the document is accurate.  If 
the documents submitted by the claimant do not meet these 
requirements, the VA will request verification of service 
from the service department.  38 C.F.R. § 3.203.

The NPRC has certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
as a guerrilla, in the service of the United States Armed 
Forces.  It is noted that the NPRC was provided accurate 
information regarding the appellant and has certified that 
he had no qualifying service. The Board is bound by this 
finding.  Notwithstanding the stamp appearing on the 
affidavit stating "Source: Army Records Center, Missouri, 
U.S.A," the affidavit the appellant submitted to establish 
his service is not shown to have been a document issued by 
a service department of the United States.  Consequently, 
the affadavit may not reasonably be found to be genuine 
and adequate to establish service.  Without qualifying 
service the appellant is not a veteran, and is therefore 
not entitled to receive VA benefits.  The law is 
dispositive, and the appellant's claim must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis, 6 Vet. App. 430 (1994).


ORDER

The appeal to establish basic eligibility for VA benefits 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

